DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/23/2020 has been entered.
Status of Application
Applicant’s amendments filed on 08/27/2020 have been entered.
Claims 5, 9-11 and 19 are currently pending.
Claim 5 has been amended.
Claims 15-18 and 20 have been canceled. 
Claim Rejections - 35 USC § 103
Claim 5, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes (US 6,169,266) in view of Clarke et al. (US 2015/0166844).
Regarding Claim 5, Hughes teaches a decorated part with fine-decoration formed through laser-processed groove (Abstract) comprising a base white colored resin, a base coat colored in a chromatic color formed on the base, and a black colored surface coat-layer formed on the base coat-layer. (Fig. 2B, 4 and 8; Column 11, Lines 11-15). Hughes teaches the groove 
Clarke teaches a decorated film where regions of decoration are formed through different depths in the layers. (Abstract; Claim 5 and 6 of Clarke). Clarke teaches one region of the area can have a roughness of less than 0.05 microns and another region having a roughness of greater than 0.8 microns. (Claims 5 and 6 of Clarke; Fig. 7). This overlaps the claimed range of 2 micron or less. Clarke teaches this roughness allows for better discernment of designs. (Paragraph 0017; 0022-023). 
Thus, it would have been obvious to one with ordinary skill in the art to make the roughness within the claimed range to encourage discernment of the design formed on the surface of Hughes.  
Hughes and Clarke do not specifically teach the surface of the base coat-layer in the exposed area is generally flat as a result of an absence of an air foam on a surface of the resin base-material, the absence the result of the base-material being below the at least one-base coat layer and not readily absorbing heat during laser processing of the laser-processed groove. Clarke teaches the roughness of exposed groove and therefore the expose surface of the base-layer can be less than 0.05 micron, which can be include flat (0.0 micro) In addition, the instant Specification recites the flatness due to the absence of air foam is realized because the base-coat layer is white when the laser-groove is made into the decorated-part, which Hughes teaches. (Fig, 2B; Column 3). Therefore, the combination of Hughes and Clarke teach the 
Regarding Claim 9, Hughes teaches thickness of the surface layer and base layer can range from 13 to 15 microns. (Column 11, Lines 10-20). This allows the surface coat to be thicker than the base layer.
Regarding Claim 10, Hughes and Clarke teaches forming second laser-processed grooves which are deeper than the first laser-processed grooves and do not penetrate the surface coat-layer, due to the roughness of the surface coat-layer as taught by Clarke. (Fig. 5A and 5B; Column 10, Lines 11-36).

Claims 11 is rejected under 35 U.S.C. 103 for being obvious over Hughes and Clarke et al. as applied in Claim 10, in further view of Lewis (US 2013/0270269).
Regarding Claim 11, Hughes and Clarke teach the decorated-part as discussed above but do not teach the width of the first laser-processed groove is greater than that of the second laser-processed groove.
Lewis teaches decorated part (Abstract) comprising layers of colored coating layers, which are laser marked with grooves (Paragraph 0089-0094). Lewis teaches the first width of the laser processed groove that penetrates through the entire surface-coat layer is greater than the second laser-processed groove which does not penetrate through the surface-coat layer. (Fig. 10). Lewis teaches this can form varying symbols and more unique patterns. (Fig. 8-10; Paragraph 0090-0091).
Thus, as Lewis teaches having the width of the first groove being greater than the second groove allows for varying and unique patterns, it would have been obvious to one with ordinary skill in the art to apply the same to the part of Hughes and Clarke.

Claim 19 is rejected under 35 U.S.C. 103 for being unpatentable over Hughes and Clarke as applied in Claim 5, in further view of Kildal et al. (US 5,061,341) and Edinger et al. (US 4,391,764)
Regarding Claim 19, Hughes and Clarke do not teach the black is derived by adding carbon black pigment to the surface coat-layer. 
Kildal teaches decorative article with a laser etched groove comprising a black overcoat layer pigmented with carbon black and a white-base material. (Abstract; Fig. 1; Column 3, Lines 25-30). Kildal teaches these black coatings are known in the art. (Column 3, Lines 40-42). Edinger teaches that carbon black is used to color plastics black and absorbs laser light to rapidly decompose (Column 2, Lines 40-67). Thus, as Kildal teaches carbon black is known additive to make black laser overcoat layer and Edinger teaches carbon black is selected due to its decomposition effects in etching, it would have been obvious to one with ordinary skill in the art at the time of invention to use carbon black in the black layer of Hughes and Clarke.
Response to Arguments
Applicant’s arguments have been fully considered.
The prior §112 rejections have been withdrawn, due to Applicant’s amendments.
Applicant argues that Hughes does not teach the white-base material is now below the colored material as Figures 2b and 4 of Hughes show the white layer is on top. This argument is Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358.  The examiner can normally be reached on Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Zhang/Primary Examiner, Art Unit 1781